Citation Nr: 0114738	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
disability compensation benefits at the full dollar rate.   


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from July 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The Board observes that the veteran submitted a notice of 
disagreement with a September 2000 letter from the RO 
notifying him that he was not entitled to VA home loan 
guaranty benefits.  The RO issued the veteran a statement of 
the case in April 2001.  As there is no indication in the 
claims folder that the veteran has yet perfected that appeal, 
the issue is not currently before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran had recognized service with the New 
Philippine Scouts from July 1946 to April 1949.  

3.  In March 1959, the service department verified that the 
veteran did not have recognized guerrilla service or service 
in the Philippine Commonwealth Army in the service of the 
Armed Forces of the United States.  

4.  The veteran did not have qualifying service to meet the 
service eligibility requirements for payment of VA benefits 
at the full dollar amount.  


CONCLUSION OF LAW

Entitlement to payment of VA disability compensation benefits 
at the full dollar rate is not established.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.8, 3.203, 19.5 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by its 
April 2000 letter and July 2000 statement of the case, the RO 
provided the veteran with notice of the requirements for 
substantiating his claim.  As discussed below, the 
disposition of this claim is predicated on legal principles 
rather than evidentiary findings.  Therefore, the Board finds 
no reasonable basis for providing the veteran with assistance 
in securing evidence in support of his claim.  Finally, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Service in the Regular Philippine Scouts is included for 
compensation benefits, which are payable in dollars.  
38 C.F.R. § 3.8(a) (2000).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including designated guerrilla 
forces, is not considered active military, naval, or air 
service for the purposes of conferring benefits, except, 
inter alia, benefits under 38 U.S.C.A. Chapters 11 and 13.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000).  Generally, 
payment of such benefits shall be made at a rate of $ 0.50 
for each dollar authorized. Id.  

Similarly, service in the Philippine Scouts under section 14 
of the Armed Forces Voluntary Recruitment Act of 1945, Pub. 
L. 190, 79th Congress (Act of October 6, 1945), is not 
considered active military, naval, or air service for the 
purposes of VA law, except for, inter alia, benefits under 
38 U.S.C.A. Chapters 11 and 13.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8(b).  Payment of such benefits shall be made 
at a rate of $ 0.50 for each dollar authorized. Id.  VA 
regulation further specifies that all enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive were 
made under the provisions of Pub. L. 190 as it constituted 
the sole authority for such enlistments during that period.  
38 C.F.R. § 3.8(b).  See Talon v. Brown, 999 F.2d 514 (Fed. 
Cir. 1993) (upholding the constitutionality of 38 U.S.C.A. § 
107(a)); Dacoron v. Brown, 4 Vet. App. 115 (1993) (stating 
that the provisions of 38 U.S.C.A. § 107(a) are virtually 
identical to the provisions of 38 U.S.C.A. § 107(b), which 
apply to the New Philippines Scouts).     

VA is prohibited from finding that a particular individual 
served in the U.S. Armed Forces on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification.  
38 C.F.R. § 3.203.  Therefore, service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Spencer v. West, 13 Vet. App. 376, 380 
(2000) (quoting Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992)); see Soria v. Brown, 118 F.3d 747 (Fed. Cir.), cert. 
denied, 522 U.S. 958, 139 L. Ed. 2d 301, 118 S. Ct. 386 
(1997).   

In this case, the veteran was awarded VA service-connected 
disability compensation benefits in May 1959.  Those benefits 
remain in effect.  The veteran has received payment of these 
benefits at a rate in pesos as is equivalent to $0.50 for 
each dollar authorized.  In his August 2000 substantive 
appeal, the veteran asserts that he did not serve in the New 
Philippine Scouts.  Rather, he argues that, as a Philippine 
citizen, he enlisted directly in the Armed Forces of the 
United States.  He therefore claims entitlement to payment of 
VA benefits at the full dollar rate.   

Review of the claims folder reveals that the veteran's only 
recognized service was with the New Philippine Scouts from 
July 1946 to April 1949.  As discussed above, the veteran's 
enlistment in July 1946 was necessarily under the provisions 
of Pub. L. 190.  38 C.F.R. § 3.8(b).  Accordingly, his 
benefits are payable at the reduced rate as provided by law.  
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  Moreover, in March 
1959, the service department verified that the veteran did 
not have recognized guerrilla service or service in the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  This finding is binding on VA.  
38 C.F.R. § 3.203; Spencer, 13 Vet. App. at 380.  Therefore, 
the veteran has no other service on which to base his claim 
for payment of benefits at the full dollar rate.  

Although the Board is sympathetic to the veteran's claim, 
action by the Board is bound by the applicable laws and 
regulations as written.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.  That law precludes payment of VA benefits to the 
veteran at the full dollar rate.  Accordingly, the veteran's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to payment of VA disability compensation benefits 
at the full dollar rate is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

